Citation Nr: 0332370	
Decision Date: 11/20/03    Archive Date: 11/25/03	

DOCKET NO.  02-03 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to December 3, 1999, 
for a grant of service connection for a right ankle 
disability, classified as subtalar joint sprain with ligament 
tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from July 1952 to 
July 1956.

This matter arises from an August 2001 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  Following compliance 
with the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 2002), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran submitted a claim for service connection for 
a right ankle disability on September 6, 1996.  

3.  The RO denied the veteran service connection for a right 
ankle disability by rating decision dated September 23, 1996.  

4.  The veteran submitted a notice of disagreement with the 
RO's decision in November 1996.  

5.  By rating decision dated in August 2001, the RO granted 
the veteran service connection for a right ankle disability, 
effective December 3, 1999.

6.  The veteran submitted a notice of disagreement with the 
effective date of the grant of service connection for a right 
ankle disability in August 2001.  



7.  The RO furnished the veteran a statement of the case 
regarding the effective date of the grant of service 
connection for a right ankle disability in March 2002.  

8.  The veteran submitted his substantive appeal with the 
effective date of the grant of service connection for a right 
ankle disability on March 26, 2002.  


CONCLUSION OF LAW

An effective date of September 6, 1996, but not earlier, is 
warranted for a grant of service connection for a right ankle 
disability, classified as subtalar joint sprain with ligament 
tear.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.400, 20.201, 20.202, 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), that 
eliminated the well-grounded claim requirements, expanded the 
duty of VA to notify the appellant and representative, and 
enhanced VA's duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  See VCAA, Section 3(a) (codified 
at 38 U.S.C.A. § 5103A). 

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant 


of evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45, 
630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant was issued a statement of the case that 
informed him of the evidence used in conjunction with his 
claim, the pertinent laws and regulations, the adjudicative 
action taken, and the reasons and bases for the decision.  
Thus, he was provided adequate notice as to the evidence 
needed to substantiate his claim.  He also was given an 
opportunity to submit additional evidence in support of his 
claim.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Moreover, in view of the decision that follows, any 
necessity for further compliance with the VCAA is moot.  

II.  Effective Date for a Grant of Service Connection for a 
Right Ankle Disability

The veteran contends that he should be granted service 
connection for his right ankle disability from a date prior 
to December 3, 1999.  He asserts that he had a claim pending 
continuously with VA from September 1996.  

Generally, the effective date of an award of increased 
disability compensation based upon a claim for increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
indicates that an award of service connection shall be 
granted from the date of receipt of claim, or the date 
entitlement arose, whichever is later, if the claim is 
received more than one year following separation from 
military service.  See 38 C.F.R. § 3.400(b)(2).  

Parenthetically, with regard to a notice of disagreement with 
the denial of a claim for VA benefits, a claimant or his 
representative must file such a notice within one 


year from the date that the agency of original jurisdiction 
mails notice of the determination.  Otherwise, that 
determination becomes final.  See 38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302.  When a claimant submits a notice of 
disagreement within the time specified, the agency of 
original jurisdiction shall prepare a statement of the case.  
See 38 U.S.C.A. § 7105(d)(1).  The appellant then has 60 days 
from the date of the statement of the case in which to file a 
formal appeal.  Id.  It is within the foregoing context that 
the veteran's claim must be examined.

The facts in this case are as follows.  The veteran submitted 
a claim for service connection for a right ankle disability 
on September 6, 1996.  Later that month, the RO denied his 
claim.  The veteran then submitted a notice of disagreement 
with that determination in November 1996.  However, the RO 
did not furnish him a statement of the case until March 2002.  
The veteran submitted a timely appeal later that month.  In 
the interim, the RO had granted the veteran service 
connection for a right ankle disability, effective December 
3, 1999.  

The evidence indicates that the veteran had a claim 
continuously pending from September 6, 1996.  This is 
exemplified by his timely notice of disagreement to the RO's 
September 1996 denial and his timely appeal of the March 2002 
statement of the case.  See generally, 38 U.S.C.A. § 7105.  
Given that the RO ultimately granted the benefit sought on 
appeal, and because the claim for the benefit sought was 
first submitted on September 6, 1996, the latter date is the 
effective date from which the grant of service connection 
should be effective.  This is true, notwithstanding that the 
ultimate grant of service connection was made by the RO 
subsequent to the veteran's original notice of disagreement.  
In reaching this decision, all reasonable doubt has been 
resolved in the veteran's favor.  See 38 U.S.C.A. § 5107(b).  




ORDER

An effective date of September 6, 1996 for entitlement to 
service connection for a right ankle disability, classified 
as subtalar joint sprain with ligament tear, is granted.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 

